MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                     Apr 17 2015, 9:38 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Danielle L. Gregory                                        Gregory F. Zoeller
Indianapolis, Indiana                                      Attorney General of Indiana

                                                           Robert J. Henke
                                                           Abigail R. Miller
                                                           Deputy Attorneys General
                                                           Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          April, 17, 2015
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of A.D., Minor                               49A02-1409-JT-631
Child, and Her Father, B.D.,                              Appeal from the Marion Superior
                                                          Court
                                                          The Honorable Marilyn A. Moores,
B.D.,                                                     Judge
Appellant-Respondent,                                     The Honorable Larry Bradley,
                                                          Magistrate
                                                          Cause No. 49D09-1402-JT-89
        v.

Indiana Department of Child
Services,
Appellee-Petitioner




Bradford, Judge.


Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015     Page 1 of 17
                                           Case Summary
[1]   Appellant-Respondent B.D. (“Father”) appeals the juvenile court’s order

      terminating his parental rights to A.D. (the “Child”). On March 13, 2013, the

      Department of Child Services (“DCS”) filed a petition alleging that the Child

      was a child in need of services (“CHINS”). The CHINS petition stated that

      DCS became involved with the family and the Child was removed from her

      parents’ care after the Child’s mother tested positive for cocaine both during her

      pregnancy and at the time of the Child’s birth. The CHINS petition further

      stated that Father had failed to demonstrate either the ability or a willingness to

      appropriately parent the Child. With respect to Father, the Child was

      adjudicated to be a CHINS on May 3, 2013. Father was subsequently ordered

      to participate in certain services. Father failed to do so.


[2]   DCS filed a petition seeking the termination of Father’s parental rights to the

      Child on February 19, 2014. Following a two-day evidentiary hearing, the

      juvenile court issued an order terminating Father’s parental rights to the Child.

      On appeal, Father contends that DCS did not provide sufficient evidence to

      support the termination of his parental rights. We affirm.



                            Facts and Procedural History




      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 2 of 17
[3]   Father is the biological father of the Child, who was born on March 9, 2013.1

      DCS initially became involved with the Child after the Child’s mother, who

      had an extensive history of substance abuse, tested positive for cocaine both

      during her pregnancy and at the time of the Child’s birth.


[4]   DCS filed a petition on March 13, 2013, alleging that the Child was a CHINS.

      With regard to Father, DCS alleged that Father “has not successfully

      demonstrated the ability and willingness to appropriately parent [the Child],

      and he is unable to ensure [the Child]’s safety and well being while in the care

      and custody of [Mother].” State’s Ex. 2. Father failed to appear at hearings on

      DCS’s CHINS petition on both March 13, and April 5, 2013. The juvenile

      court set the matter for a fact-finding hearing on May 3, 2013. Father did not

      appear for the May 3, 2013 fact-finding hearing.


[5]   At the conclusion of the May 3, 2013 fact-finding hearing, the juvenile court

      adjudicated the Child to be a CHINS with regard to Father. Father appeared

      for a hearing on August 2, 2013, after which the juvenile court issued a

      dispositional order and parental participation decree in which it ordered Father

      to (1) participate in supervised visitation with the Child; (2) participate in home-

      based counseling; (3) complete a parenting assessment; and (4) submit to

      random drug screens. The juvenile court advised Father that failure to

      participate in the court-ordered services could lead to the termination of his




              1
                  The termination of the Child’s mother’s parental rights is not at issue in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015                  Page 3 of 17
      parental rights to the Child. Father agreed to participate in the court-ordered

      services. Father, however, failed to do so.


[6]   On February 19, 2014, DCS filed a petition seeking the termination of Father’s

      parental rights to the Child. The juvenile court conducted an evidentiary

      termination hearing on July 30, and August 4, 2014, during which Father was

      represented by counsel. Father, however, failed to appear for the proceedings

      on July 30, 2014.


[7]   During the termination hearing, DCS introduced evidence relating to continued

      concerns regarding Father’s apparent disinterest and unwillingness to properly

      care for the Child. Specifically, DCS introduced evidence which demonstrated

      that Father repeatedly failed to visit with the Child or to participate in the

      services offered by DCS. Father had not seen the Child since August 16, 2013,

      and the juvenile court heard evidence that the Child would not even recognize

      Father. DCS also introduced evidence indicating that the termination of

      Father’s parental rights was in the Child’s best interest and that its plan for the

      permanent care and treatment of the Child was adoption. Father, for his part,

      presented evidence which he claimed demonstrated that he was willing and able

      to care for the Child despite his complete failure to participate in the court-

      ordered services. Following the conclusion of the termination hearing, the

      juvenile court issued an order terminating Father’s parental rights to the Child.

      Father now appeals.



                                 Discussion and Decision
      Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 4 of 17
[8]    The Fourteenth Amendment to the United States Constitution protects the

       traditional right of a parent to establish a home and raise his child. Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we

       acknowledge that the parent-child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when a parent is unable or unwilling to meet his responsibility as a parent. In re

       T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the child’s interests

       in determining the appropriate disposition of a petition to terminate the parent-

       child relationship. Id.


[9]    The purpose of terminating parental rights is not to punish the parent but to

       protect the child. Id. Termination of parental rights is proper where the child’s

       emotional and physical development is threatened. Id. The juvenile court need

       not wait until the child is irreversibly harmed such that her physical, mental,

       and social development is permanently impaired before terminating the parent-

       child relationship. Id.


[10]   Father contends that the evidence presented at the evidentiary hearing was

       insufficient to support the juvenile court’s order terminating his parental rights.

       In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Involuntary Termination

       of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

       consider the evidence that supports the juvenile court’s decision and reasonable

       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 5 of 17
       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id.


[11]   In deference to the juvenile court’s unique position to assess the evidence, we

       set aside the juvenile court’s findings and judgment terminating a parent-child

       relationship only if they are clearly erroneous. Id. A finding of fact is clearly

       erroneous when there are no facts or inferences drawn therefrom to support it.

       Id. A judgment is clearly erroneous only if the legal conclusions made by the

       juvenile court are not supported by its findings of fact, or the conclusions do not

       support the judgment. Id.


[12]   In order to involuntarily terminate a parent’s parental rights, DCS must

       establish by clear and convincing evidence that:

               (A) one (1) of the following exists:
                        (i) the child has been removed from the parent for at least
                        six (6) months under a dispositional decree;
                        (ii) a court has entered a finding under IC 31-34-21-5.6
                        that reasonable efforts for family preservation or
                        reunification are not required, including a description of
                        the court’s finding, the date of the finding, and the
                        manner in which the finding was made; or
                        (iii) the child has been removed from the parent and has
                        been under the supervision of a county office of family
                        and children or probation department for at least fifteen
                        (15) months of the most recent twenty-two (22) months,
                        beginning with the date the child is removed from the
       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 6 of 17
                 home as a result of the child being alleged to be a child in
                 need of services or a delinquent child;
        (B) that one (1) of the following is true:
                 (i) There is a reasonable probability that the conditions
                 that resulted in the child’s removal or the reasons for
                 placement outside the home of the parents will not be
                 remedied.
                 (ii) There is a reasonable probability that the continuation
                 of the parent-child relationship poses a threat to the well-
                 being of the child.
                 (iii) The child has, on two (2) separate occasions, been
                 adjudicated a child in need of services;
        (C) termination is in the best interests of the child; and
        (D) there is a satisfactory plan for the care and treatment of the child.


Ind. Code § 31-35-2-4(b)(2) (2011). Father does not dispute that DCS presented

sufficient evidence to support the first and fourth elements set forth in Indiana

Code section 31-35-2-4(b). Father, however, claims that DCS failed to establish

the second and third elements that are required to be proven before the juvenile

court could order the involuntary termination of his parental rights.

Specifically, Father argues that DCS failed to establish that there is a reasonable

probability that the continuation of the parent-child relationship poses a threat

to the well-being of the Child. Father also argues that DCS failed to establish

that termination of his parental rights is in the Child’s best interests.




Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 7 of 17
       A. Whether DCS Presented Sufficient Evidence to Prove the
       Second Element That is Required to be Proven Before a Court
        May Order the Involuntary Termination of One’s Parental
                                 Rights
[13]   On appeal, Father argues that DCS failed to establish by clear and convincing

       evidence that there is a reasonable probability that the continuation of the

       parent-child poses a threat to the well-being of the Child.


[14]   It is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B) is written

       in the disjunctive, the juvenile court need only find either that (1) the conditions

       resulting in removal from or continued placement outside the parent’s home

       will not be remedied, (2) the continuation of the parent-child relationship poses

       a threat to the child, or (3) the Child has been adjudicated CHINS on two

       separate occasions. See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003),

       trans. denied. Therefore, where the juvenile court concludes either that (1) there

       is a reasonably probability that the conditions resulting in the Child’s placement

       outside the parent’s home will not be remedied, (2) there is a reasonable

       probability that the continuation of the parent-child relationship poses a threat

       to the well-being of the Child, or (3) the Child has been adjudicated a CHINS

       on two separate occasions, and there is sufficient evidence in the record

       supporting the juvenile court’s conclusion, it is not necessary for DCS to prove,

       or for the juvenile court to find, either of the other two factors listed in Indiana

       Code section 31-34-2-4(b)(2)(B). See generally In re S.P.H., 806 N.E.2d at 882

       (providing that because Indiana Code section 31-35-2-4(b)(2)(B) is written in the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 8 of 17
       disjunctive, DCS need only prove and the juvenile court need only find that one

       of the factors listed in that sub-section is true).


[15]   Initially we note that the trial court concluded both that (1) there is a reasonably

       probability that the conditions resulting in the Child’s placement outside of

       Father’s home will not be remedied and (2) there is a reasonable probability

       that the continuation of the parent-child relationship poses a threat to the well-

       being of the Child. With respect to its conclusion that there is a reasonable

       probability that the conditions resulting in the Child’s placement outside

       Father’s home would not be remedied, the juvenile court stated that

               There is a reasonable probability that the conditions that result in [the
               Child]’s removal and continued placement outside the home will not
               be remedied by her father. Due to his lack of effort in services, his
               ability to appropriately parent remains unknown. His indifference
               toward [the Child], as exhibited by not visiting her or asking about her,
               demonstrates that he is unwilling to parent.


       Appellant’s App. p. 12. Father does not challenge this conclusion. However,

       we will nonetheless address the merits of Father’s claim that the evidence is

       insufficient to sustain the juvenile court’s conclusion that continuation of the

       parent-child relationship poses a threat to the well-being of the Child.


[16]   In determining whether the continuation of a parental relationship poses a

       threat to a child’s well-being, a juvenile court should judge a parent’s fitness to

       care for his child as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions. Bester, 839 N.E.2d at 152.

       However, the court must also consider a parent’s habitual pattern of conduct to

       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 9 of 17
       determine whether there is a substantial probability of future neglect or

       deprivation. Id. Again, a court need not wait until the child is irreversibly

       harmed such that her physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. See In re T.F., 743
N.E.2d at 773. Moreover, a juvenile court “‘can reasonably consider the

       services offered by [DCS] to the parent and the parent’s response to those

       services.’” McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185,

       199 (Ind. Ct. App. 2003) (quoting In re A.C.C., 682 N.E.2d 542, 544 (Ind. Ct.

       App. 1997)).


[17]   Here, the juvenile court determined that the continuation of the parent-child

       relationship posed a threat to the Child’s well-being. In making this

       determination, the juvenile court stated that

               Continuation of the parent-child relationship poses a threat to [the
               Child]’s well-being in that it would pose as a barrier to obtaining
               permanency for her through an adoption into the only home she has
               known when her father has demonstrated [that] he is not willing to
               offer her permanency.


       Appellant’s App. p. 12. In support of its determination, the juvenile court

       found as follows:

               1. [Father] is the father of [the Child], a minor child born on March 9,
               2013.
                                                        ****
               3. A [CHINS petition] was filed on [the Child] on March 13, 2013,
               under Cause Number 49D091303JC009639 on allegations that her
               mother tested positive for marijuana and cocaine throughout her
               pregnancy with [the Child], having an extensive substance abuse
       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 10 of 17
        history. Allegations against [Father] included he had not
        demonstrated the ability and willingness to appropriately parent and
        he was unable to ensure [the Child]’s safety while in the care of her
        mother.
        4. [The Child] was ordered detained and placed outside the home at
        the Initial Hearing held on March 13, 2013. [Father] failed to attend
        the hearing.
                                                 ****
        6. [The Child] was found to be a child in need of services as to her
        father on May 3, 2013.
        7. The ChINS Court proceeded to disposition on May 3, 2013, at
        which time [the Child]’s placement continued outside the home. She
        had been removed for at least six (6) months prior to this termination
        action being filed on February 19, 2014.
        8. At disposition, the Court ordered no services for [Father] until he
        made himself available to the Court.
        9. [Father] appeared in court for the first time on August 2, 2013, at
        which time disposition was modified to order [Father] to participate in
        a parenting assessment, home based services and random screens.
        10. [Father] agreed to participate in services.
        11. [Father] attended one ChINS hearing. He was incarcerated for
        approximately three months of the eleven months between the ChINS
        filing and the Permanency Hearing.
        12. To assess needs and family functioning, home based therapy and a
        parenting assessment were referred.
        13. Therapy was referred four times. [Father] failed to complete a full
        intake.
        14. Three parenting assessments were referred. [Father] failed to
        complete an assessment.
        15. Random drug screens were referred to assess and monitor any
        treatment needs.
        16. [Father] failed to undergo random screens through Mosaic
        Recovery.
        17. [Father] had an “on and off” relationship to [the Child]’s mother
        who was still using and was noncompliant in services. [Father] also
Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 11 of 17
                admitted to the family case manager that he would test positive in
                October of 2013, and testified he had smoked marijuana in 2014.
                18. [Father] may have visited with his daughter a few times in March
                of 2013. He last exercised his parenting time in August of 2013 when
                he left early.
                19. Parenting time was suspended for [Father] in November of 2013
                until he began participating in services. He failed to do so.
                20. Since his one parenting time session with [the Child], he has not
                requested further visits or enquire[d] as to her well-being.
                21. [Father] blamed his lack of participation on his employment.
                22. The plan for permanency was changed from reunification to
                adoption on February 7, 2014, with the Court finding that [Father] had
                not done any random drug screens, failed to complete a parenting
                assessment or home based counseling, and tested positive for
                marijuana and opiates when the family case manager administered an
                oral drug swab in October of 2014.
                23. [The Child] has resided in the same foster home since her release
                from the hospital after birth. She has a younger sibling residing in the
                home which is pre-adoptive.
                24. [The Child] has special needs which are being met by her caregiver
                through physical and developmental therapy.


       Appellant’s App. pp. 11-12. In light of these findings, the juvenile court

       concluded that DCS established by clear and convincing evidence that the

       continuation of the parent-child relationship posed a threat to the Child’s well-

       being.


[18]   Father does not challenge the above-stated findings of fact on appeal “as they

       were supported by the evidence presented.” Appellant’s Br. p. 11. Rather,

       Father argues that the above-stated findings do not support the juvenile court’s

       conclusion that the continuation of the parent-child relationship posed a threat


       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 12 of 17
       to the Child’s well-being. In support of this argument, Father refers to his

       testimony which he claims demonstrates that he was able to provide shelter and

       had the financial resources to provide food, clothing, care, and nurturing for the

       Child. Father also claims that the record reflects that the Child was never

       harmed in Father’s care or his home and that service providers indicated that

       they never saw Father with the Child.


[19]   It is well-established that the juvenile court, acting as a trier of fact, was not

       required to believe or assess the same weight to the testimony as Father. See

       Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004); Marshall v. State, 621
N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525 N.E.2d 296, 297 (Ind. 1988);

       A.S.C. Corp. v. First Nat’l Bank of Elwood, 241 Ind. 19, 25, 167 N.E.2d 460, 463

       (1960); Haynes v. Brown, 120 Ind. App. 184, 189, 88 N.E.2d 795, 797 (1949),

       trans. denied. Father’s challenge to the sufficiency of the evidence to support the

       conclusion of the juvenile court effectively amounts to an invitation for this

       court to reassess witness credibility and reweigh the evidence, which, again, we

       will not do. See In re S.P.H., 806 N.E.2d at 879. When considered as a whole,

       we conclude that the juvenile court did not err in concluding that continuation

       of the parent-child relationship posed a threat to the Child’s well-being.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 13 of 17
        B. Whether DCS Presented Sufficient Evidence to Prove the
        Third Element That is Required to be Proven Before a Court
         May Order the Involuntary Termination of One’s Parental
                                 Rights
[20]   Father also contends that DCS failed to prove by clear and convincing evidence

       that termination of his parental rights was in the Child’s best interests. We are

       mindful that in considering whether termination of one’s parental rights is in

       the best interests of a child, the juvenile court is required to look beyond the

       factors identified by DCS and look to the totality of the evidence. McBride, 798
N.E.2d at 203. In doing so, the juvenile court must subordinate the interests of

       the parent to those of the child involved. Id. Furthermore, this court has

       previously determined that the testimony of the case worker or Guardian Ad

       Litem (“GAL”) regarding the child’s need for permanency supports a finding

       that termination is in the child’s best interests. Id.; see also Matter of M.B., 666
N.E.2d 73, 79 (Ind. Ct. App. 1996), trans. denied.


[21]   Here, the testimony establishes that the Child has a need for permanency and

       stability and that the termination of Father’s parental rights would serve the

       Child’s best interests. Family Case Manger (“FCM”) Phyllis Clemons testified

       that she believed that the termination of Father’s parental rights was in the

       Child’s best interests. Specifically, FCM Clemons testified that she believed

       that termination of Father’s parental rights was in the Child’s best interests

       because “she deserves … permanency, she deserves a safe, secure, stable home

       environment. She deserves that.” Tr. p. 79. FCM Clemons testified that

       permanency for a child “is a safe, secure, stable home with family, love, um,
       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 14 of 17
       unconditional commitment and lifelong support” and that permanency is

       important for the Child “[b]ecause it provides stability.” Tr. pp. 75-76.


[22]   Although Father initially agreed to complete all of the services ordered by the

       juvenile court, he has “made no progress in [completing] the services ordered.”

       Tr. p. 78. In fact, all of the services were eventually terminated unsuccessfully

       due to Father’s lack of participation. When asked by FCM Clemons about his

       lack of participation, Father repeatedly claimed that he could not visit with the

       Child or complete services because “he’d been busy working.” Tr. p. 64.

       Further, although Father claimed to be employed and capable of providing

       financial support for the Child, Father has never provided FCM Clemons with

       proof of employment and has never provided financial support for the Child.

       FCM Clemons indicated that she has concerns about Father’s ability to provide

       the Child with stability in light of Father’s lack of compliance in services and

       lack of engagement in visitation.


[23]   FCM Clemons also expressed concerns about Father’s ability to provide for the

       Child’s special needs. The Child suffers from some developmental issues,

       including issues with her muscle tone and her speech. As of the date of the

       evidentiary hearing, she was participating in physical and developmental

       therapy. Father had not demonstrated any ability—or desire—to meet the

       Child’s special needs regarding her speech and developmental delays.


[24]   In addition, the Child’s GAL, Vera Stewart, testified that she believed that

       adoption “is the right thing to happen for [the Child].” Tr. p. 104. GAL


       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 15 of 17
       Stewart further testified that she did not believe that Father should be given

       additional time to complete services “[b]ecause he’s had enough time to

       demonstrate [that] he wanted his child or interaction with her or any of the

       programs that have been provided for him and he hasn’t done anything.” Tr.

       pp. 104-05.


[25]   Father concedes that he has not visited with the Child since August 16, 2013,

       and that the Child has bonded with her foster mother. The record also

       establishes that Father has failed to verify that he could provide the Child with a

       suitable living environment and that he made no attempt to seek to have the

       Child placed in his care or check on the Child’s welfare. Nevertheless, Father

       argues that “his blood relationship with [the Child], his establishment of

       paternity, his desire to parent her, and his ability to parent her, gives him a

       superior right that should not so easily be revoked.” Appellant’s Br. p. 12.

       Father, however, also concedes that “his desire to continue a parent-child

       relationship with [the Child] poses a barrier to [the Child] obtaining

       permanency through an adoption.” Appellant’s Br. p. 11.


[26]   Despite Father’s claim to the contrary, the record demonstrates that throughout

       DCS’s period of involvement with the Child, Father has displayed, at best,

       indifference toward the Child. This indifference is evidenced by his claim that

       he was too busy to visit the Child or to participate in services. The juvenile

       court did not have to wait until the Child was irreversibly harmed such that her

       physical, mental, and social development was permanently impaired before

       terminating Father’s parental rights. See In re C.M., 675 N.E.2d at 1140. In

       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 16 of 17
       light of the testimony of FCM Clemons and GAL Stewart, considered with

       Father’s apparent indifference toward the Child and his failure to successfully

       complete the court-ordered services, we conclude that the evidence is sufficient

       to satisfy DCS’s burden of proving that termination of Father’s parental rights is

       in the Child’s best interests. Again, Father’s claim to the contrary merely

       amounts to an invitation for this court to reweigh the evidence, which we will

       not do. See In re S.P.H., 806 N.E.2d at 879.



                                                Conclusion
[27]   Having concluded that the evidence is sufficient to support the juvenile court’s

       order terminating Father’s parental rights to the Child, we affirm the judgment

       of the juvenile court.


[28]   The judgment of the juvenile court is affirmed.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1409-JT-631 | April 17, 2015   Page 17 of 17